COLLATERAL ASSIGNMENT OF MANAGEMENT CONTRACT

Dated: July 19, 2010

WHEREAS, G&E HC REIT II PARKWAY MEDICAL CENTER, LLC, a Delaware limited
liability company (“Parkway”), GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP, a
Delaware limited partnership, and G&E HC REIT II LACOMBE MOB, LLC, a Delaware
limited liability company (together with each other party which becomes a
borrower under the Credit Agreement [as defined below], individually and
collectively, the “Additional Borrower”; the Additional Borrower together with
Lacombe are referred to herein individually and collectively as the “Borrower”),
BANK OF AMERICA, N.A., a national banking association (the “Administrative
Agent”), as agent for the other lending institutions which become parties to the
Credit Agreement (individually and collectively referred to herein as the
“Lenders”), and the Lenders are entering into that certain Credit Agreement
dated as of the date hereof (as it may hereafter be modified, supplemented,
restated, extended or renewed and in effect from time to time, the “Credit
Agreement”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms under the Credit Agreement.

WHEREAS, Parkway has entered into a certain Management Agreement dated as of
April 12, 2010, with GRUBB & ELLIS EQUITY ADVISORS, PROPERTY MANAGEMENT, INC., a
Delaware corporation (the "Property Manager”; Parkway and the Property Manager
are hereinafter, as applicable, referred to collectively as the “Assignor”)
relative to the operation and management of the certain property more thoroughly
described therein (the “Property”) (hereinafter, as such may be amended from
time to time, the “Property Management Contract”); and

WHEREAS, the Property Manager has entered into a certain Sub-Management
Agreement and Addendum to Sub-Management Agreement each dated as of April 12,
2010, with The King Group Realty, Inc., an Ohio corporation (the “Sub-Manager”;
the Property Manager and the Sub-Manager are hereinafter, as applicable,
collectively and individually referred to as the “Manager”), relative to the
operation and management of the Property (hereinafter, as such may be amended
from time to time, the “Sub-Management Contract”; the Property Management
Contract and the Sub-Management Contract are hereinafter, as applicable,
collectively and singly referred to as the "Management Contract”); and

WHEREAS, as one of the conditions to establishing the Loan, the Administrative
Agent and the Lenders have required the execution and delivery of this
Collateral Assignment of Management Contract by the Assignor to the
Administrative Agent on behalf of the Lenders (this "Assignment”), such
assignment being given to secure the Borrower’s obligations established under
the Loan Documents.

NOW THEREFORE and in consideration of the above, and of mutual covenants
contained herein and benefits to be derived herefrom, the parties hereto agree
as follows:

1. To secure the prompt, punctual, and faithful payment and performance of the
obligations of the Borrower to the Administrative Agent and each Lender arising
under the Loan Documents, the Assignor hereby assigns to the Administrative
Agent, on behalf of the Lenders, all rights of the Assignor under the Management
Contract.

2. This Assignment is an assignment only of all of the rights which the Assignor
may now or at any time hereafter have under, pursuant, or in respect of the
Management Contract. The Administrative Agent and the Lenders shall not be
deemed by virtue of this Assignment to have assumed any of the obligations of
the Assignor under the Management Contract, each of which obligations the
Assignor covenants and agrees with the Administrative Agent and the Lenders to
perform and observe as if this Assignment had not been made. The Administrative
Agent and the Lenders are not under any liability of any kind to the Manager
under, pursuant to, or in respect of, the Management Contract, or by reason of
any services furnished by the Manager to or for the account or benefit of the
Assignor. By acceptance hereof, the Administrative Agent on behalf of the
Lenders agrees not to exercise any rights under this Assignment except upon the
occurrence of an Event of Default. The Assignor and the Manager may rely
conclusively upon any written notice given by the Administrative Agent to the
Assignor or the Manager of the occurrence of such an Event of Default. Upon and
after the giving of such notice, and until further written notice from the
Administrative Agent to the Assignor or the Manager, the Administrative Agent
may (but shall not be obligated to) exercise all rights granted the
Administrative Agent on behalf of the Lenders under this Assignment.

3. The Assignor and the Manager (by its assent hereto) represent and warrant
that the Management Contract is in full force and effect and that there are no
defaults under the Management Contract by any party thereto, and the Assignor
represents and warrants that the Assignor has not made and will not make any
other assignment thereof.

4. The Assignor and the Manager (by its assent hereto) covenant and agree that,
except upon the prior written consent of the Administrative Agent on behalf of
the Lenders in each instance, the Assignor and the Manager will not amend,
change, modify or terminate the Management Contract.

5. Any action or proceedings to enforce this Assignment may be taken by the
Administrative Agent on behalf of the Lenders either in its name or in the name
of the Assignor, as the Administrative Agent may deem necessary.

6. The Manager has assented to this Assignment and hereby acknowledges this
Assignment of the Management Contract to the Administrative Agent on behalf of
the Lenders, and consents thereto. The Manager agrees that it will furnish to
the Administrative Agent copies of all written notices given to the Assignor
with respect to any default of the Assignor thereunder, simultaneously with the
giving of such notice to the Assignor, and anything in the Management Contract
to the contrary notwithstanding, agrees that the Administrative Agent on behalf
of the Lenders shall have a reasonable opportunity to cure any such default. The
Manager further agrees that it will accept any such performance by the
Administrative Agent which cures such default. So long as the Administrative
Agent commences to cure or causes to be cured any such default, and the
elimination of any such default is carried on with due diligence, the Manager
will continue to fully meet its obligations under the Management Contract to the
end that there shall be no interruption of the work called for thereby.

7. The Manager (by its assent hereto) agrees that unless the Administrative
Agent expressly assumes the obligations of the Assignor under the Management
Contract, neither the Administrative Agent nor any Lender shall be deemed to
have assumed any of the obligations of the Assignor under the Management
Contract, nor shall the Administrative Agent or any Lender be under any
liability of any kind to the Manager under the Management Contract or by reason
of any services furnished by the Manager to or for the account or benefit of the
Assignor, including specifically, but without limitation, for the payment of all
or any portion of the Leasing Fee (as such term is defined in the Property
Management Contract) or the or the payment of all or any portion of the
Termination Fee (as such term is defined in the Sub-Management Contract), the
payment of which, if due at any time, shall be the sole and exclusive obligation
of the Assignor. This Assignment does not release or affect in any way the
obligations of the Assignor to the Manager.

8. The Manager agrees to promptly, punctually and faithfully perform the
responsibilities of the Manager in accordance with the Management Contract.
Notwithstanding the terms and provisions of the Management Contract, in the
event the Assignor defaults thereunder, the Manager shall be obligated to
continue to fully meet its obligations under the Management Contract without any
further right to any payment for services rendered in connection with the
operation of the Property. Further, regardless of such election by the
Administrative Agent on behalf of the Lenders, the Manager agrees that the
Administrative Agent and/or any Lender shall not be under any liability to the
Manager by reason of any services rendered by the Manager to or for the account
or benefit of the Assignor, whether prior to or after the date of such election
by the Administrative Agent.

9. The rights of the Administrative Agent hereunder may be fully exercised by
the Administrative Agent’s designee or assignee. Further, upon the assignment by
the Administrative Agent or any Lender of its rights hereunder, the
Administrative Agent and/or such Lender shall be automatically released from any
liability of any nature whatsoever hereunder or under the Management Contract.

10. Upon written notice from the Administrative Agent on behalf of the Lenders
to the Manager of the occurrence of an Event of Default, the Manager agrees
that:



  (i)   all payments to be made to the Manager under the Management Contract
shall cease until the Event of Default is cured and the Manager receives written
notice from the Administrative Agent on behalf of the Lenders that it may resume
receiving said payments;



  (ii)   all of the Manager’s rights to payment, and all other rights, remedies,
powers, privileges and discretions as set forth in the Management Contract,
shall be subject to and subordinate to prior payment and satisfaction in full of
the obligations of the Borrower to the Administrative Agent and Lenders under
the Loan Documents;



  (iii)   any and all amounts which are collected, enforced or received by the
Manager shall be held by the Manager as trustee for the Administrative Agent and
the Lenders and shall be paid over to the Administrative Agent on account of the
obligations of the Borrower to the Administrative Agent and the Lenders under
the Loan Documents; and



  (iv)   the Administrative Agent may terminate the Management Contract without
being subject to any termination fee, penalty, fine or assessment whatsoever.

11. This Assignment shall be governed by and construed in accordance with the
laws of the State of Illinois and any applicable laws of the United States of
America, without regard to principles of conflicts of law.

12. This Assignment may be executed in multiple counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same agreement. For purposes of executing this Assignment, any
signed document transmitted by facsimile or e-mail transmission (in either case,
a “Fax”), shall be considered an original signature. Any such Fax document shall
be considered to have the same binding legal effect as an original document.

13. To the maximum extent permitted by law, the parties agree that all actions
or proceedings arising in connection with this Assignment shall be tried and
determined only in the State and Federal courts located in Chicago, Cook County,
Illinois. To the maximum extent permitted by law, each party hereby expressly
waives any right it may have to assert the doctrine of forum non conveniens or
to object to venue to the extent any proceeding is brought in accordance with
this Paragraph 13.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]

It is intended that this Assignment take effect as a sealed instrument as of the
date first above written.

ASSIGNOR:

PARKWAY:

G&E HC REIT II PARKWAY MEDICAL CENTER, LLC,

a Delaware limited liability company

By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,

a Delaware limited partnership, its sole Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,

a Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


The address of the Parkway is:

c/o Grubb & Ellis Equity Advisors, LLC


1551 North Tustin Avenue, Suite 300
Santa Ana, California 92705

PROPERTY MANAGER:

GRUBB & ELLIS EQUITY ADVISORS,
PROPERTY MANAGEMENT, INC.,
a Delaware corporation

By: /s/ Jeffrey T. Hanson
Name: Jeffrey T. Hanson
Title: President


The address of the Property Manager is:

c/o Grubb & Ellis Equity Advisors, LLC


1551 North Tustin Avenue, Suite 300
Santa Ana, California 92705

SUB-MANAGER:

THE KING GROUP REALTY, INC., an Ohio corporation

By: /s/ Donald M. King
Name: Donald M. King
Title: President


The address of the Sub-Manager is:

25550 Chagrin Boulevard, Suite 300
Beachwood, Ohio 44122

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,


as Administrative Agent and as a Lender

By: /s/ Christopher A. Thangaraj
Name: Christopher A. Thangaraj
Title: Vice President


The address of the Administrative Agent is:

135 South LaSalle Street, 12th Floor
Chicago, Illinois 60603
Attention: Michelle Herrick

